DISSENTING OPINION.
I am of the opinion that the court below should have overruled the motion to quash this indictment, for the reason that the appellee has not brought himself within the provisions of Section 1286, Code of 1930. The immunity there given from prosecution is to a witness who himself testifies to matters tending to criminate him or produces documents tending so to do, and not to the owner of documents tending to criminate him, given in evidence not by the owner thereof but by another.
The statute falls into two main divisions: (1) It requires all persons to attend a grand jury or any court and there testify or give evidence as to violations of the statute of which he has knowledge, although the evidence disclosed by him, documentary or otherwise, may tend to criminate him or subject him to a penalty or forfeiture; (2) grants to a person so testifying immunity from prosecution or subjection to a penalty for or on account of the matters disclosed by his testimony. The testimony required is from the person it tends to criminate, and the immunity from prosecution is given to the person testifying.
But it is said that the use in evidence of a document which tends to criminate its owner, though not obtained from him by testimonial process, violates the owner's privilege against self-crimination and should be held to be within the statute's immunity from prosecution.
There are two sufficient answers to this. First, the statute does not so provide, and being plain and unambiguous should be enforced as written; and, second, if the *Page 187 
giving in evidence of documents by one not the owner thereof which tends to criminate the owner, violates the owner's privilege against self-crimination, this statute does not remove such evidence from the protection of the privilege, and, consequently, to that extent the privilege remains in full force and effect.
The statute embraces all evidence that judicial thought brought within the privilege against self-crimination when it was first enacted in 1837. Hutchinson's Miss. Code, Chap. 64, Art. II, Sec. 1, par. 6. In 1837, judicial thought, without dissent, confined the privilege against self-crimination to evidence and documents sought to be obtained by testimonial process from the person the evidence or document tended to criminate, and did not include within the privilege documents tending to criminate a person, obtained from his possession or control by means other than "process against him as a witness." That documents so obtained are within the privilege first appeared in judicial thought in 1885 in the opinion rendered by the Supreme Court of the United States in Boyd v. United States, 116 U.S. 616, 6 S. Ct. 524, 29 L. Ed. 746. That case has been followed by a few of the courts, and was by this Court in 1922 in Tucker v. State, 128 Miss. 211, 90 So. 845, 24 A.L.R. 1377. All of this will appear from 4 Wig. on Ev., 2nd Ed., Sec. 2263, et seq.
It may be that the statute should be amended so as to remove from the privilege against self-crimination evidence brought by this Court within the privilege eighty-five years after the statute was first enacted. But that question is for the determination of the Legislature, and not of this Court.
The statute, when enacted, clearly did not embrace evidence of the character here under consideration, and its inclusion therein should be made only by an amendment thereto.
McGowen and Griffith, JJ., concur in this opinion. *Page 188